            Case 01-01139-AMC        Doc 33110-2      Filed 08/26/19     Page 1 of 17



                                           ExxisiT B

 Report Sacsnrrzarizifzg t12e Opi~zion ofJczdi L. Drc~d~r Regardiszg the Stcfficiency ofAvailable
  Inforfraatiofafor MDEQ to identify NaturalIlesoasrce Darraage Clair3rs Arisingfrofn the
 Release ofAsbestos at Operable Urtit 3 ofthe Libby Asbestos Strperfifnd Site)(the "Durda
                                             Report"),




DOCS DE:225114.1 91100/001
         Case 01-01139-AMC           Doc 33110-2      Filed 08/26/19      Page 2 of 17

r



         t$~ to~sul~iog int.



                Report Summarizing the Opinion of Judi L. Durda
         Regarding the Sufficiency of Available Information for t1~DEQ
         to Identify Natural Resource Damage Claims Arising from the
                  Release of Asbestos at Operable Unit 3 of the
                         Libby Asbestos Superfund Site

                                        August 23, 2019


    1.   I was asked by W.R. Grace &Company(Grace) to opine on whether sufficient

         information exists for the Montana Department of Environmental Quality(MDEQ)to

         identify natural resource damage claims that may have arisen from the release of

         Libby amphibole asbestos at Operable Unit 3(OU3)of the Libby Asbestos Superfund

          Site.


    2.    I am a vice president of Integral Consulting Inc., a science and engineering consulting

         firm specializing in health, environmental, and natural resource fields.


    3.    In 1986, I graduated from North Carolina State University, Raleigh, North Carolina,

          with an M.S. in Zoology and Toxicology. In 1982, I graduated Phi Beta Kappa, with

          distinction and special honors from George Washington University, Washington, DC.

          with a B.S. in Biology and Environmental Studies.


    4.    I am certified as a Senior Ecologist by the Ecological Society of America(ESA)and

          previously served two terms on ESA's Board of Professional Certification, established




    Integrnl Consulting Inc,
      Case 01-01139-AMC            Doc 33110-2      Filed 08/26/19      Page 3 of 17


                                                                                   August 23, 2019



     to ensure that professional ecologists have appropriate technical training and are

     cornrnitted to executing their work in an honest, accurate, and ethical manner.


5.   By profession, I am a toxicologist and ecologist with more than 30 years of experience

     in the health and environmental science fields, working on behalf of both government

     and private clients. I specialize in using science and science-based strategies to

     address complex environmental and/or toxicological issues related to the manufacture,

     use, and disposal of chemicals, consumer products, pharmaceuticals, and hazardous

     and nonhazardous wastes. My specific experience includes natural resource damage

     assessment(NRDA), risk assessment, toxicological evaluations, and regulatory

      compliance support under a variety of federal and state programs and in related

      litigation.


      In support of my report, I have reviewed and relied upon the following materials:


          a. MWH. 2016. Remedial Investigation Report for Operable Unit 3 Study Area.
             Libby Asbestos Superfund Site. Libby, MT. Revision 1, November 2016.
               This xeport provides a comprehensive summary and analysis of the data
               collected and studies completed to evaluate the presence and distribution of
               Libby amphibole asbestos in OU3. It includes a summary of historical
               investigations conducted before the remedial investigation (IZI) began in 2007,
               along with a summary of the results of sampling and analysis conducted during
               the RI to determine the presence of asbestos in a variety of environmental
               media, including surface water, soil, sediment, air, vegetation, fish, and
               mammals. It also includes a description of the land use, ecology, natural setting
               of the area, and surface water hydrology; a summary of the results of studies on
               aquatic toxicity and on the composition, condition, and habitat of the aquatic
               community; a histopathological examination of small mammals; and an
               evaluation of the human and ecological risks posed by asbestos.




Integral Const~llting Inc.
     Case 01-01139-AMC             Doc 33110-2        Filed 08/26/19      Page 4 of 17


                                                                                     August 23, 2019



        b. Stantec. 2018. 2016 Remedial Investigation Report Addendum. Operable
           Unit 3. Libby Asbestos Superfund Site. Libby, MT. Final. September.
             This report provides the results of additional studies designed to refine an
             understanding of the potential for exposure and risk to people engaged in
             different types of activities, provides an updated human health risk assessment,
             and includes a systematic wetland delineation study designed to characterize
             the type, permanence, and quality of these specific ecological habitats.

        c. U.S. Environmental Protection Agency(USEPA). 2014. Site-wide Baseline
           Ecological Risk Assessment, Libby Asbestos Superfiznd Site, Libby, Montana.

        d. USEPA. 2013. Baseline Ecological Risk Assessment for Non-Asbestos
           Contaminants. Operable Unit 3. Libby Asbestos Superfund Site. Libby,
           Montana.

        e. MWH. 2017. Wetland and Waters of the United States Delineation Report.
           Operable Unit 3 Study Area. Libby Asbestos Superfund Site. Libby, MT.
           August.
             Declaration of Keith N. Cole in Support of the Reply in Support of the
             Reorganized Debtor's Claim Objection Requesting Partial Allowance and Partial
             Disallowance of MDEQ Prepetition Claim (Substantive Objection).

         g. Montana Fish, Wildlife and Parks(MFWP)information sources:
             •    Fishing Guide Mapper. (htt~://f.w~.mt.~ov/his/m~~fishi~l~Guide/)

             •    Stream Access in Montana.
                  (htt~://fwp.m~o~fish[~uide/access/streanZAccess.11tml)

             •    Montana Statewide Angling Pressure 2015.
                  (http://fwp.lnt.gov/fish/an~lin~~Da.ta/anglil~~PressureSt,~ rve)~s/2015.htm1)

             •    Montana Statewide Fisheries Management. Program and Guide. 2019-2027.
                  (h~://f~vp.mt~ov/fisllAndWildlife/ma na~enent/fish~ric>.s/statewideI'l.~n./dc
                  f.ault.html.)

             •     Crucial Areas Assessment.(http://fwp,mt.~ov fwpDoc.l~tml?id=47.529)
             • List of restrictions and closures for fishing access sites, fishing and
               waterbodies, hunting and trapping districts harvest status
               (htt:~~:/Lfw~.rnt.Gov/news/restrictions/)

             •    Montana sport fish consumption guidelines
                  (http://fw~.mt.7o~, v/doing;Business/reference/brochures/fish.html)
             • List of open hunting lands..
               (httt~:/Jfwu.lnt.gov/h~.rlltin~/hunterAcce~public.htinl)




Integral Consulting Inc.
     Case 01-01139-AMC              Doc 33110-2      Filed 08/26/19    Page 5 of 17


                                                                                      t 23, 2p19



              • Public Land Hunting Opportunities.
                (http•//fwd nit ~;ov/hunting(hullterAccess/t~ublic.11tml)
              •   Hunting regulations. (http://fwp.nit.~;ov/hunting;/emulations/)
         h. Other hunting information:
              •   Kootenai National Forest Big Game Hunting Areas -Libby Area.
                  (https•j/www fs usda Gov/recarea/kootenai/recreation/hunting;/recarea/?reci
                  d=49890&actid=54)
              • Phillips, J. Undated. High-country elk hunting in the fall. Game and Fish.
                (hfifi~s~//www ~ameandfishma~ com/editorial/high-country-elk-hu~ltin~,
                right-:now/1.89930)
         i.   Regional resource planning and use documents:
              •   U.S. Forest Service (USFS). 2014. Kootenai National Forest. Forest Plan
                  Monitoring and Evaluation Report 2013(and related previous reports).
              •   USFS. 2015. Land Management Plan. Kootenai National Forest. Revised
                  Land Management Plan,
                  (http5•//www f5 u5da ~;ov/Internet/FSE DOCUMENTS/stelprd38266C3.~df)
              •    USFS. Motor Vehicle Use Map. Kootenai National Forest. Libby Ranger
                   District.
              • MFWP. 2004. Montana Statewide Elk Management Plan.
                (httt~~//fwu mt gov/fishAndWildlife/management/elk/rnanageinentPlan.html)
              • U.S. Fish and Wildlife Service (USFWS). Recovery Plan for the Coterminous
                United States Population of Bull Trout (Salvelinus confluentus)
                (htt~s•//www fws~ov/pacific/builtrout/~df/Final Bull Trout Recover I~'lan
                    0929~.5.pdf.)
              •    U.S. Army Corps of Engineers. 2015. Finding of No Significant Impact.
                   Kootenai River Project Downstream of Libby Dam.Lincoln County, MT.
              • USEPA. 2014. Letter from USEPA Region 8 to Libby Area Technical
                Assistance Group.
                (http•//www l~ta~g/index ~h~/reports/item/download/19 720034830a0def
                17703ec97c3ed15498)
              • Libby, Montana, trail information (htt~//libbvmt.com/outdoors/trail.s.ht~n)
              •   Article from The Western News. June 1.3, 2017.
                  (htt~•//www thewe5ternnews com/article/2017061.3/ARTICLE/17U619985)
                  Lincoln County Asbestos Resource Program (http://Icarp.or~/)
         j.   Regulations, Guidance, and General NRDA Literature:
              •    MDEQ. Circular DEQ-7. Montana Numeric Water Quality Standards.


Integral Consulting Inc.                         4
     Case 01-01139-AMC           Doc 33110-2       Filed 08/26/19    Page 6 of 17


                                                                                       23, 2019



             • 43 CFR Part 11, Natural Resource Damage Assessments.
             •   Montana Comprehensive Environmental Cleanup and Responsibility Act
                 (CECRA), ~~75-10-705 through728, MCA.
             e    U.S. Department of the Interior (DOI). 2008. BLM Natural Resource
                  Damage Assessment and Restoration Handbook. REL 1-1712.
             •    Abt Associates. 2018. Pre-Assessment Screen: Smurfit Stone/Frenchtown
                  Mill Site. Frenchtown, Montana. Prepared for the Montana Natural
                  Resource Damage Program.
             • Israel, B., Marsten, B., and Daniel, L. 2019. Natural Resource Damage
               Assessment. A Guide to Litigating and Resolving NRD Cases. American
               Bar Association.
             • Unsworth, R., and Petersen, T. Undated. A Manual for Conducting Natural
               Resource Damage Assessment: The Role of Economics.
             • Boehm,P., and Ginn, T. 2013. The science of natural resource damage
               assessments. Environmental Claims Journal 25(3): 185-225.
             • Desvousges, W., Gard, N., Michael, H., and Chance, A. 2018. Habitat and
               resource equivalency analysis: a critical assessment. Ecol. Econ. 143(2018):
               74-89.
             • Danford,R.W., Ginn, T.C., Desvousges, W. 2004. The use of habitat
               equivalency analysis in natural resource damage assessments. Ecol. Econ.
               48:49-70.
             • Gouguet, R., et al. 2009. Effective coordination and cooperation between
               ecological risk assessments and natural resource damages assessments: A
               new synthesis. IEAM. 5(4):523-534.
7.   This is not an exhaustive or complete report on all aspects of potential natural resource

     damages at OU3. Grace has requested this report for the limited purpose of

     determining whether, and the extent to which, MDEQ can identify now potential

     natural resource damage claims arising from Grace's pre-petition (prior to April

     2, 2001) conduct.


8.    All facts and opinions set forth in this report are based on my experience in NRDA

      matters and my review of the materials set forth in the preceding paragraph, as well as




Integral Consulting Inc.                       5
      Case 01-01139-AMC          Doc 33110-2       Filed 08/26/19      Page 7 of 17



                                                                                         23, 2019



      on information supplied to me by employees of and/or professionals retained by

      Grace. If called upon to testify, I could and would testify competently to the facts and

      opinions contained herein.



I.    Summary of Findings
9.    Given the information and approaches commonly used to evaluate natural resource

      damages,I find that sufficient information is available for MDEQ to identify natural

      resource damage claims that may have arisen from the release of Libby amphibole

      asbestos at OU3 of the Libby Asbestos Superfund Site. I reach this finding based on

      the following key facts:


         a. NRDA methodology is well documented and data needs based on this
            methodology can be clearly defined.
         b. Environmental investigations and risk assessments within OU3 provide ample
            site-specific data to characterize site conditions, asbestos distribution, and the
            potential for natural resource injury.
         c. Regional data and information concerning the type of natural resources, their
            distribution, and their use by human populations is available to support a damage
            assessment.

         d. Commonly used models can be employed to estimate damages using the
            currently available information or information that can be readily obtained.

         e. Montana has initiated or settled natural resource damage claims at other sites
            where the remedy was not complete, as is the case for OU3.


{I.    NRDA Definition and f~ethodology
10. Natural resource damages are defined under both federal and state law. Under the

      Comprehensive Environmental Response, Compensation and Liability Act(CERCLA),

      natural resource damages are defined as "the amount of. money sought by the natural


Integral Consulting Inc.
     Case 01-01139-AMC                 Doc 33110-2           Filed 08/26/19         Page 8 of 17



                                                                                                  August 23, 2019



     resource trustee as compensation for injury, destruction, or loss of natural resources"

    (43 CFR X11.14 [1]) due to the release of a hazardous substance,' including assessment

     costs(42 U.S.C. ~9607(a)). Under the Comprehensive Environmental Cleanup and

     Responsibility Act(CECRA), the state may recover damages for injury to, destruction

     of, or loss of natural resources caused by the release or threatened release of hazardous

     or deleterious substances, including assessment costs (~ 75-10-715 [2b] MCA).


11. Under bath laws, natural resource damages are separate from the costs associated with

     the investigation and remediation of hazardous substances that maybe present at a

     site. Also, under federal and state law, natural resource damages must be caused by a

     release of a hazardous (or deleterious) substance —not any physical alterations in

     habitat—and those damages must be such that they would not exist but for the release

     of such substance.


12. Natural resource damages are determined by defining the injury (i.e., measureable

     adverse change to resource quality or viabilityz) to the affected resource, identifying

     the lost services (i.e., physical and biological functions of the resource, including the

     human use of those functions3)that result from that injury, and assigning a value to

     that loss, often accomplished using tools such as habitat equivalency analysis or




  My opinion is specific to releases of hazardous substances rather than discharges of oil, which are not relevant
in this matter,
2 43 CFR ~11.14(v)
3 43 CFR ~11.14(nn)


Integral Consulting Inc,
     Case 01-01139-AMC           Doc 33110-2        Filed 08/26/19      Page 9 of 17


                                                                                          23, 2019



     resource equivalency analysis, or using market-based or other economic tools. These

     tools are well developed and commonly used in natural resource damage proceedings.


13. Importantly, it is not merely the presence of a hazardous substance that results in

     natural resource damages. Rather, a natural resource must be in contact with the

     hazardous substance, that contact must be sufficient to result in a measurable adverse

     change (i.e., injury) in the affected resource, and that injury must be sufficient to cause

     a reduction in the services (benefits) provided by that resource. For example, if Libby

     amphibole asbestos is present in surface water, there are no damages unless that

     presence is sufficient to have reduced the ecological or human services provided by

     the surface water resource.


14. The United States Department of the Interior(DOI) has developed rules for identifying

     and estimating natural resource damages. Though not mandatory, the DOI rules

     provide a framework within which NRDAs can be pursued. These nonbinding rules

     have been in place since 1986 and amended several times since then, and have been

     followed by the state in natural resource damage cases at other sites in Montana.


15. The first step of the process outlined in the DOI rules is to conduct a Preassessment

     Screen (PAS), which is "a rapid review of readily available information' to "ensure

     that there is a reasonable probability of making a successful claim before any monies

     and efforts are expended in carxying out an assessment"(43 CFR ~ 11.23(b)). The rules

      outline a set of criteria for proceeding with a NRDA. The criteria potentially pertinent

      to OU3 are:


Integral Consulting Inc.
    Case 01-01139-AMC           Doc 33110-2       Filed 08/26/19     Page 10 of 17



                                                                                        23, 2019



         a. A release of a hazardous substance has occurred.

         b. Natural resources for which the state can claim trusteeship have been or are
            likely to have been adversely affected by the release.

         c. The quantity or concentration of the released hazardous substance is sufficient to
            potentially cause injury.

         d. Data sufficient to pursue an assessment are readily available or can be obtained
            at a reasonable cost.

         e. Response actions, if any, carried out or planned will not sufficiently remedy the
            natural resource injury without further action.

16. If the PAS indicates there is a reasonable probability for a successful claim, the natural

     resource rules outline a process for the damage assessment to document natural

     resource injury, service loss, and damages(43 CFR ~§ 11.30-11.38).



Ill. Analysis of Sufficiency of Available Information to Support
     NRDA
17. There is and has been sufficient "readily available information" for MDEQ to

     determine whether a claim for natural resource damage at OU3 could and should be

     made and, if so, to assess the magnitude of that claim.


18. First, the types of data and other information needed to assess potential damages can

     be readily determined from the available guidance and literature. For example, as an

     initial step in NRDA,the DOI guidance for a PAS clearly outlines the types of

     information that should be considered when determining if a successful claim can be

      made. This can and could have been used by MDEQ to determine the types of

     information it needed to establish if there is a reasonable probability of making a

     successful natural resource damage claim associated with asbestos in OU3. Other


Integral Consulting Inc.
    Case 01-01139-AMC           Doc 33110-2         Filed 08/26/19    Page 11 of 17



                                                                                        23, 2019



     guidance and literature identifies the type of information needed to further assess

     injury, service loss, and damage, if it is determined that there is a reasonable

     probability of making a successful claim. Thus, the available guidance and literature

     provide a clear roadmap of the types of information needed to pursue a claim.


19. Secondly, the IZI has provided substantive site-specific information that can and could

     have been used to determine if claims should be pursued and, if so, the magnitude of

     those claims. It is my understanding that the information gathered was readily

     available or directly provided to MDEQ throughout the RI process. This information

     includes data from analysis of thousands of samples on the presence and distribution

     of asbestos in environmental media, including surface water, sediments, soils,

     vegetation, and aquatic and terrestrial wildlife. Additional RI studies provided other

     information relevant to NRDA,including the results of toxicity testing to evaluate the

     response of fish, aquatic invertebrates, and amphibians to OU3 environmental media;

     field surveys of fish and benthic macroinvertebrate communities to evaluate organism

     diversity and density; and habitat studies to understand the various habitat factors

     that affect organism diversity and density. This type of information is commonly used

     to assess natural resource damages and is directly relevant to an evaluation of any

      potential natural resource damages associated with asbestos in OU3. It is and has been

      available to MDEQ.


20. The ecological risk assessments conducted as part of the RI analyzed the available

     information and provide additional information that could have been considered by



Integral Consulting Inc.                       10
    Case 01-01139-AMC             Doc 33110-2        Filed 08/26/19     Page 12 of 17



                                                                                           23, 2019



     MDEQ in determining whether a natural resource damage claim could be made or can

     be pursued. Risk is not injury. Injury is defined in natural resource damage

     regulations as a measureable adverse change to resource quality or viability. Risk,

     however, can be considered the potential for that injury. If there is no risk to particular

     natural resources from a hazardous substance release, there is no potential for injury to

     those resources from the release, and if there is no injury, there is no potential natural

     resource damage claim for those resources.


21. USEPA issued the Final Site-Wide Baseline Ecological Risk Assessment(BERA)for

     Asbestos in December 2014. This risk assessment described the likelihood, nature, and

     extent of adverse effects on ecological receptors in all Libby Site OUs,including OU3,

     resulting from exposure to asbestos present in the environment. The Site-Wide

      Asbestos BERA concluded that the studies of. fish, benthic invertebrates, and

     amphibians exposed to asbestos in surface water or sediment revealed no evidence of

     ecologically significant effects attributable to asbestos. Likewise, a study of mice

     exposed to asbestos in soil and duff in an area of high asbestos contamination revealed

     no evidence of effects attributable to asbestos. Overall, the studies indicated that

     ecological receptors are unlikely to be adversely impacted by asbestos released to the

      aquatic or terrestrial environments by previous vermiculite mining and milling

      activities. In short, there were no predicted risks. Therefore, there is no potential for

     injury to those resources.




Integral Consulting Inc.                        11
    Case 01-01139-AMC           Doc 33110-2        Filed 08/26/19    Page 13 of 17


                                                                                       23, 2019




22. Even before the RI, MDEQ had or could have readily obtained the results of historical

     investigations conducted at the site prior to the initiation of the RI(some of which had

     occurred by 2001). These studies included information on the presence of Libby

     amphibole asbestos in surface water, sediment, soils, and tree bark, as well as aquatic

     community data at a station in the Kootenai River about a mile downstream of the

     confluence with Rainy Creek. The MDEQ could have considered this information in

     determining if a claim for natural resource damages in OU3 should be pursued fox the

     studied resources.


23. Third, regional data and information concerning the distribution of natural resources

     in and around OU3, and their use by human populations are already compiled by the

     state or could be easily obtained to support any NRDA. Much of this information is

     compiled as part of the state's own resource management efforts and has been

     available in some form since the beginning of those programs. This type of

     information is directly relevant to an assessment of the degree to which human use of

     natural resources (e.g., hunting, fishing) in OU3 may have been affected by Libby

     amphibole asbestos. MDEQ has had the ability to use such information to determine

      whether a claim for natural resource damages at OU3 could be made and should be

      pursued.


24. Fourth, commonly used models can be employed to estimate damages using currently

      available information or information that can be readily obtained. For example,in its

      Response and Reservation of Rights of the State of. Montana to the Substantive



Integral Consulting Inc.                      12
    Case 01-01139-AMC           Doc 33110-2         Filed 08/26/19   Page 14 of 17


                                                                                        23, 2019



     Objection (Response), the state identified loss of recreational fishing in Rainy Creek

     and Carney Creek as a potential natural resource damage. There are ample models

     and approaches available and commonly used in NRDA to assess economic damage

     associated with lost fishing opportunities. Literature on applicable economic models

     and approaches has been available for decades. The state's own data on fishing

     pressures and activity in waters throughout the state, including the Kootenai

     watershed, where the site is located, provide important information to support any

     assessment.


25. Finally, MDEQ need not wait until a remedy is put in place to identify natural resource

     damage claims that may have arisen from the release of Libby amphibole asbestos at

     OU3. The available information is adequate to identify and assess any past damages,

     and data analysis, models, and other tools can be used to identify and project any

     future damages, Further, the response actions to be selected by USEPA will be

     implemented to address any future threats to human health or the environment.


26. The state has initiated NRDA activities, including a PAS, at a site for which the RI is

     still underway (i.e., Smurfit Stone/Frenchtown Mill site). Similarly, in the past, the

     state has settled NRDA claims at sites before the RI has been completed, let alone

      before the remedy was in place (e.g., Anaconda Smelter and Silver Bow Creek sites).

      These actions provide additional support for my conclusion that there is no reason the

      state could not have moved much earlier to identify and pursue any natural resource




Integral Consulting Inc.                       13
     Case 01-01139-AMC          Doc 33110-2         Filed 08/26/19    Page 15 of 17


                                                                                        23, 2019



     damage claim associated with the release of Libby amphibole asbestos at OU3 of the

     Libby Asbestos Superfund Site.


27. With respect to each of the specific claims outlined in the Response (paragraphs 9(a)

     through 9(d)), I conclude that sufficient information is available for MDEQ to evaluate

     a potential claim, but that the available information indicates that no or negligible

     natural resource damages have accrued. Specifically, with respect to each allegation of

     potential damages outlined in paragraph 9 of the Response, I find:


         a. Per Se Injury for Asbestos NlaYimum Contaminant Level(MCL)
            Exceedances in Surface Waters. There are no damages accrued due to the
            presence of asbestos in surface water above the MCL. MCLs are developed to be
            protective of human health for people exposed to chemicals in drinking water.
            Libby amphibole asbestos has been detected in certain OU3 surface waters at
            concentrations above the MCL. However, none of those surface water bodies is
            used now as a source of drinking water, nor historically was any surface water
            body prevented from being used as a source of drinking water due to the
            presence of asbestos. Therefore, there has been no loss in services(human use)
            of the water and no damages have accrued. This determination can be reached
            now and could have been reached previously, prior to the initiation of the RI,
            given the fact that the pertinent surface water is not being used for drinking
            water.

         b. Loss of Use for Recreational Fishing for Rainy, Carney Creeks. Although
            angler access to areas near these creeks could be reduced by the gate and signage
            on Rainy Creek Road,the impact on this for reducing angler use of these creeks
            is likely low. For example, even if Rainy Creek Road was used, Carney Creek is
            most easily accessed via Grace property, which is posted for no trespassing, and
            therefore prevents legal access by anglers to this creek via this route.
            Additionally, although portions of lower Rainy Creek could be accessed from
            Rainy Creek Road without trespassing on Grace property, the conditions of the
            creek likely reduce its attractiveness to anglers. For example, the BERAs
            concluded that the overall density of trout in Rainy Creek is lower than in nearby
            creeks, largely due to less favorable habitat conditions. In addition, dense and
            overhanging vegetation would make angler access to lower Rainy Creek very
            challenging, further reducing the attractiveness of this location for recreational
            fishing. The overhanging vegetation, along with the culverts in the creek, also
            would make it physically difficult for an angler to traverse the creek to upstream
            locations. Given these factors, it is most probable that anglers would choose to


Integral Consulting Inc.                       14
    Case 01-01139-AMC            Doc 33110-2         Filed 08/26/19   Page 16 of 17


                                                                                         23, 2019



             fish in more accessible waters supporting a greater density of fish. Therefore,
             damages for recreational fishing losses in Rainy or Carney creeks, if any, are
             likely negligible.

         c. Loss of Spa~~~ning Fishery Due to the Kootenai Development Impoundment
            Dam (KDID)and Other Rainy Ci•eek Impoundments. There are no
            compensable damages accrued due to the loss of spawning fishery due to the
            KDID and other impoundments. First, the ecological risk assessment reported
            that fish access from lower to upper Rainy Creels is blocked by hanging culverts
            present in lower Rainy Creels. The KDID does not affect this access. If the
            culverts and other barriers in lower Rainy Creek did not exist, the KDID could
            block fish passage from the lower to upper reaches of Rainy Creek. However,
            under this condition, it is the physical obstructions, not the presence of Libby
            amphibole asbestos, that block fish movement from lower to upper reaches. Any
            injury or service losses that might result from a physical barrier are not
            compensable damages under CERCLA or CECRA.

         d. Loss of Hunting Opportunities in USES Portions of OU3. Damages due to
            loss of hunting opportunities are likely negligible. Although the presence of the
            gate and sign at Rainy Creek Road near Route 37 placed in the early 2000s could
            have made hunter access to certain portions of OU3 less convenient, I am not
            aware of any explicit prohibitions of hunting in OU3 by the state or other agency.
            The availability of hunting in other nearby areas provides alternative hunting
            opportunities. Further, based on the results of the human health risk assessment
            presented in the RI, there are no adverse health risks associated with hunting in
            OU3.

28. With respect to the state's position outlined in its Response that a full NRDA

     conducted in accordance with federal regulation would identify more MDEQ damage

     claims than were specifically identified in the Response, my opinion is that this

      position is not supportable. I reach this conclusion based on my initial analysis of the

     considerable amount of information collected historically and over the course of more

     than a decade of the RI, coupled with information on the nature, distribution,

      condition, and use of natural resources in OU3, and considering the tools, techniques,

      models and other analysis approaches commonly used for NRDA.




Integral Consulting Inc.                        15
    Case 01-01139-AMC            Doc 33110-2        Filed 08/26/19   Page 17 of 17


                                                                                August 23, 2019



IV. Conclusion
29. Given the information and approaches commonly used to evaluate natural resource

     damages, I find that sufficient information is available to allow the MDEQ to identify

     natural resource damage claims that may have arisen from the release of Libby

     amphibole asbestos at OU3 of the Libby Asbestos Superfund Site.


30. These actions could have been pursued well in advance of these current legal

     proceedings and would not be inconsistent with the timing of NRDA actions the state

     has taken at other sites.




Integral Consulting Inc.                       ~6
